department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c oct number release date cc fip spr-115420-00 uilc internal_revenue_service national_office field_service_advice memorandum for appeals from attn acting associate chief_counsel cc fip subject premiums_paid for captive insurance this memorandum responds to your memorandum dated date it is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer country a b c d year year year year dollar_figurea dollar_figureb dollar_figurec issue dollar_figure dollar_figure dollar_figure whether taxpayer and its operating subsidiaries are entitled to deductions for insurance premiums_paid to c spr-115420-00 conclusions we do not object to your recommendation that this issue be conceded as to the insurance transactions between c and the subsidiaries of taxpayer facts taxpayer is engaged in the business of b in year taxpayer formed c a country a corporation for the purpose of insuring the product_liability umbrella liability property and comprehensive crime risks of taxpayer and its domestic affiliates taxpayer owns percent of the stock of c c also reinsured d an unrelated corporation for workers’ compensation and employers’ liability excess workers’ compensation and employers’ liability general liability and auto liability coverage issued by d to taxpayer c does not reinsure with unrelated parties liabilities assumed on direct policies issued to taxpayer or on liabilities assumed by c on policies written originally by unrelated parties c does not provide insurance coverage to any third parties outside taxpayer’s group on its returns for year sec_2 and taxpayer claimed deductions for the full amounts paid to c by taxpayer and its domestic subsidiaries exam has concluded that the transactions between taxpayer and c were not insurance for federal_income_tax purposes accordingly exam has proposed adjustments of dollar_figurea dollar_figureb and dollar_figurec for year sec_2 and respectively to taxpayer’s claims for deductions your discussion and analysis of the issue indicates that taxpayer presented some evidence of a business_purpose for forming the captive taxpayer apparently did not maintain any guarantees indemnities or hold harmless agreements to unrelated insurers or anyone else with respect to c’s obligations and c was adequately capitalized under the terms of the proposed settlement taxpayer would concede in full the disallowance of any premiums_paid by the parent company to c and the service would concede in full the remainder of the premiums attributable to premiums_paid by any subsidiary of the parent to c law and analysis generally premiums_paid for insurance are deductible under sec_162 if directly connected with the taxpayer’s trade_or_business sec_1_162-1 although the internal_revenue_code does not define the term_insurance the spr-115420-00 united_states supreme court has explained that to constitute insurance a transaction must involve risk shifting from the insured to the insurer and risk_distribution by the insurer 312_us_531 in this regard amounts set_aside by a taxpayer as a self-insurance reserve for anticipated losses are not deductible insurance expenses because risk is not shifted from the taxpayer therefore these amounts are not deductible until the taxpayer actually pays or accrues the anticipated loss 481_us_239 in revrul_77_316 1977_2_cb_53 three situations were presented in which a taxpayer attempted to seek insurance coverage for itself and its operating subsidiaries through the taxpayer’s wholly-owned captive insurance subsidiary the ruling explained that the taxpayer its non-insurance subsidiaries and its captive insurance subsidiary represented one economic family for purposes of the risk-shifting analysis the ruling concluded that the transactions were not insurance to the extent that risk was retained within the economic family therefore the premiums_paid by the taxpayer and its non-insurance subsidiaries to the captive insurer were not deductible no court in addressing a captive insurance transaction has fully accepted the economic family theory set forth in revrul_77_316 nevertheless each court that has addressed whether a parent_corporation can deduct as insurance premiums payments made to its captive insurance subsidiary has concluded that the underlying transaction does not involve sufficient risk shifting to constitute insurance where the captive insures only its parent or the parent’s other subsidiaries e g 640_f2d_1010 9th cir 811_f2d_1297 9th cir in contrast both the united_states court_of_appeals for the sixth circuit and the united_states court of federal claims have held that payments to a captive insurer by its sibling subsidiary were deductible as insurance premiums 881_f2d_247 6th cir 40_fedclaims_42 the court in humana explained that brother-sister in clougherty packing the united_states court_of_appeals for the ninth circuit reasoned that risk had not shifted from the parent because a claims payment by the captive subsidiary reduces dollar for dollar the value of the insurer’s stock as reflected on the parent’s balance_sheet the courts in humana and kidde reasoned that unlike parent-subsidiary transactions sufficient risk shifting existed with respect to the brother-sister transactions because the payment of a claim with respect to a loss incurred by the insured subsidiary did not result in a diminution of the assets reflected on the insured spr-115420-00 transactions should be considered insurance for federal_income_tax purposes unless either the captive entity or the transaction is a sham humana f 2d pincite in 62_f3d_835 6th cir the sixth circuit applied humana to a brother-sister insurance transaction and concluded that the captive insurer was a sham and that the payments at issue were therefore not deductible as insurance premiums in malone the taxpayer and its operating subsidiaries purchased insurance from a commercial insurer which then reinsured a significant portion of those risks with the taxpayer’s captive insurance subsidiary the commercial insurer retained a portion of premiums received from the taxpayer and paid the remainder to the captive subsidiary as a reinsurance_premium the taxpayer claimed deductions for the insurance premiums_paid to the commercial insurer in determining that the captive_insurance_company was a sham corporation the court in malone noted that the parent propped up the captive by guaranteeing its performance the captive was thinly capitalized and the captive was loosely regulated by the locale in which the captive was incorporated bermuda id pincite in addition to the factors set forth in malone other factors considered in determining whether a captive insurance transaction is a sham include whether the parties that insured with the captive truly faced hazards whether premiums charged by the captive were based on commercial rates whether the validity of claims was established before payments were made on them and whether the captive’s business operations and assets were kept separate from its parent’s ocean drilling exploration co v united_states cl_ct aff’d 988_f2d_1135 fed cir case development hazards and other considerations this case presents substantial litigating hazards the facts in this case do not present a typical captive insurance fact pattern there appear to be no facts present during the years in issue such as hold harmless agreements to unrelated insurers or anyone else with respect to the obligations of c undercapitalization and lack of arm’s length determination of premiums which the service could use at it had successfully in malone in arguing that either c or the underlying transactions are shams further taxpayer presented some evidence of a valid business_purpose for forming the captive there is no proof that taxpayer made any guarantees on behalf of the captive finally the service has lost the brother sister issue in cases such as humana and kidde subsidiary’s balance_sheet when the captive insurer paid the claim spr-115420-00 recommendation to concede in full the brother-sister portion of this issue as a part of the settlement with taxpayer therefore we do not object to your please call if you have any further questions acting associate chief_counsel financial institutions products s by mark smith chief cc fip
